Citation Nr: 0501047	
Decision Date: 01/13/05    Archive Date: 01/19/05	

DOCKET NO.  03-26 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from November 1966 to November 
1968.  His personnel records disclose he served in Vietnam 
from June 1968 to November 1968 as a wireman with D Battery, 
5/16 Artillery, 4th Infantry Division.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in 2002 of the VARO 
in Muskogee, Oklahoma, that denied entitlement to service 
connection for PTSD.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide notice that informs a claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence the claimant is expected to provide.  Further, VA 
must "also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(2004); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  In this case, notification to the veteran and 
assistance to him in developing his claim have not met the 
standards required under the VCAA or the Quartuccio and 
Charles cases.  

For example, no attempt has been made to contact the United 
States Armed Services Center for Research of Unit Records 
(CURR) for corroboration of information pertaining to the 
veteran's activities in Vietnam.  In communications of record 
the veteran has referred to exposure to enemy fire on various 
occasions during his time in Vietnam as a wireman with D 
Battery, 5/16th Artillery, 4th Infantry Division.  VA has 
also described an incident in which a buddy with the nickname 
"Tubs" was killed when an enemy rocket landed in a foxhole 
where the individual was taking cover.  Further assistance in 
developing the claim by requesting stressor information from 
the CURR should be made.  

A review of the evidence of record discloses VA has never 
accorded the veteran a rating examination for psychiatric 
purposes.  The duty to assist a claimant in developing facts 
pertinent to a claim may, under certain circumstances, 
include the conduction of a thorough and contemporaneous 
medical examination.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The pertinent medical evidence of record includes 
private and VA medical records dated in 2002.  The diagnoses 
include PTSD.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  Development contemplated by the VCAA 
should be undertaken.  In particular, VA 
should ensure that the notification 
requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
the claimant is expected to provide.  The 
veteran should be requested to provide 
any evidence in his possession that 
pertains to the claim.  

2.  VA should contact the veteran and 
request that he provide any additional 
information that he can recall regarding 
his claimed stressors.  He should be as 
specific as possible in providing details 
regarding the claimed inservice 
stressors.  He should be asked to provide 
dates, places, units of assignment, and 
times of any events, description of 
events, and the names and any other 
identifying information concerning any 
other individual involved in the events.  
At a minimum, he must indicate the 
location and approximate time (a two-
month specific date range); of the 
stressful event or events in question, 
and the unit that was assigned at the 
time the reported stressful event 
occurred.  The veteran is to be informed 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event or events and that 
failure to provide as complete a response 
as possible may result in a denial of his 
claim.  

3.  The CURR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197, 
should be contacted and asked to provide 
unit diaries or command chronologies, or 
any other information pertaining to the 
activities of D Battery, 5/16th 
Artillery, 4th Infantry Division, in July 
and August 1968.  Any information 
obtained should be associated with the 
claims file.  If such efforts result in 
negative results, documentation to that 
effect should be placed in the claims 
file.  

4.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological testing, 
that are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify (1) whether each alleged stressor 
found by the RO to be established by the 
evidence of record is sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  Any opinion expressed by 
the examiner should be accompanied by a 
complete rationale.  The claims file, to 
include a copy of this REMAND, a list of 
the stressors compiled by the RO, and any 
information provided by CURR must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report to indicate whether a review of 
the claims file was accomplished.  

5.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence in the applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he receives further notice.  
However, he is advised that any examination requested in this 
REMAND is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for any scheduled 
examination could result in a denial of his claim.  38 C.F.R. 
§ 3.655 (2004).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS   
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




